Sheehan & Associates, P.C.                             505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                       tel. 516.303.0552        fax 516.234.7800
                                                              March 13, 2020
District Judge Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                         Re: 1:19-cv-09870-LJL
                                                             Henderson v. Rite Aid Corporation
Dear District Judge Liman:

         This office represents the plaintiff. In accordance with your Honor's Individual Practices,
plaintiff and defendant request an extension of sixty (60) days for defendant to file an answer or
respond to the complaint from March 16, 2020 until Friday, May 15, 2020 and an adjournment of
the initial pretrial conference and submission of the joint case management plan from March 27,
2020 until Thursday, May 21, 2020.

        There have been no previous requests for an extension or adjournment of these dates. No
previous requests were granted or denied. Defendant consents to and joins plaintiff in the present
requests. The reason for these requests is because the parties are engaging in good faith discussions
how to proceed, such as a motion to dismiss or answer by defendant, an amended complaint by
plaintiff or a resolution of the issues based on their productive discussions thus far. The parties
may also use this time to exchange information relevant to the issues.

       These requests are submitted at least 48 hours prior to the original compliance dates. These
requests do not affect any other scheduled dates. Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan

                                              Request GRANTED. The Pretrial Conference
                                              scheduled for March 27, 2020 is
                                              ADJOURNED and shall take place instead
                                              on May 21, 2020 at 4:00 p.m.
                                              SO ORDERED.
                                              3/16/2020
                                       Certificate of Service

I certify that on March 13, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☒                  ☐                ☐               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
